Citation Nr: 1220893	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cerebellar ataxia with left extremity tremor due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1959 to October 1959 and from October 1961 to August 1962, with additional period of service with the New Jersey Air National Guard until April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In the April 2007 rating decision, the RO denied the Veteran's claim for service connection for cerebellar ataxia with left extremity tremor.  The Veteran has appealed.

The RO denied the Veteran's claims for service connection for tinnitus, bilateral hearing loss, bilateral hip disorder, femur disorder, monoclonal gammapathy, balance disorder and diabetes mellitus in December 2009.  The Veteran timely appealed the issues of entitlement to service connection for hearing loss and tinnitus.  

The issues were remanded for further development in September 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for cerebellar ataxia with left extremity tremor is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.

2.  The Veteran is found not to have presented credible lay assertions that serve to establish a continuity of symptomatology referable to claimed tinnitus that began during and continued after service.

3.  Tinnitus is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.385, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Prior to the initial adjudication of the Veteran's claims for hearing loss and tinnitus in the December 2009 rating decision, he was provided notice of VCAA in September 2009 and October 2009.  

The VCAA letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a Statement of the Case in January 2011.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was afforded a VA audiological examination in August 2011.  The Board finds the examination adequate for the purposes of rendering a decision.  
It was predicated on a review of the Veteran's service and post-service treatment records.  The VA examiner considered all of the pertinent evidence of record including the Veteran's lay statements, and provided an explanation for the opinion stated.  

All relevant evidence necessary for a resolution of the issues has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, VA examinations, private records, Social Security Administration (SSA) records, testimony and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

Regarding VA's duties set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. 3.103(c) (2) (2011), the Veteran's testimony at the hearing focused on the elements necessary to substantiate his claim and demonstrated, along with his representative's statements, that he had actual knowledge of the elements necessary to substantiate a claim for service connection.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veteran's Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and now can adjudicate the claims based on the current record.


II.  Hearing Loss and Tinnitus

Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385.

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A Veteran can attest to factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence")).  See also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Discussion

The Veteran asserts that he is experiencing bilateral hearing loss and tinnitus that are due to noise exposure from service, namely from airplanes/flight lines.  (See July 2008 VA Treatment Record).  

He was in charge of physical fitness training, sports, and entertainment.  He was on a flight line, near airplanes as he performed his duties as the head of special services on base.  He trained pilots and was exposed to aircraft noise for approximately 6 years.  (See August 2008 VA treatment record).

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by aircraft or noise on a flight line.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The record before the Board contains service treatment records and post-service medical records.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

A careful review of the service treatment records (STRs) shows no complaints or findings referable to bilateral hearing loss or tinnitus.  A May 1959 entrance examination found normal whispered voice test recorded 15 feet out of 15 feet bilaterally.  Significantly, at the time of the separation examination audiometric studies done at that time presented findings that were not consistent with a hearing disability for VA compensation purposes.  

An October 1961 found hearing losses to be within normal limits bilaterally from 250 Hz to 8000 Hz.  The audiogram when converted from standards set forth by the American Standards Association (ASA) to standards set forth by the International Standards Association - American National Standards Institute (ISO-ANSI) shows that thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 5, 5, and 0 in both ears.  

On separation examination in April 1962, puretone thresholds in the right ear when converted from ASA units to ISO units were 15, 10, 20, 10 and 5 decibels for 500, 1000, 2000, 3000, and 4,000 Hertz, respectively.  For the left ear, puretone thresholds were converted from ASA units to ISO units were 20, 15, 5, 10, and 5 decibels for the same respective frequencies.  Hearing was within normal limits bilaterally from 250 Hz through 8000 Hz.  

A January 1993 audiometric examination was normal.   (See June 1993 Written Statement from Dr. J. B.).

The Veteran received hearing aids in June 2000.  He also stated that he had tinnitus since the military.  (See June 2000 VA treatment record).

A March 2001 private treatment record noted that the Veteran had very minor sensorineural hearing loss based on a November 2000 audiogram.

A July 2008 VA treatment record reflects that the Veteran wore Resound BTE aids.  The Veteran reported having tinnitus for about 20 years.  During service he was in charge of physical fitness training, sports, and entertainment.  As a civilian he continued to work as an athletic coach.  He was diagnosed within normal limits (WNL) to mild sensorineural (SNHL) through 2k Hz sloping moderate to severe 3-8k Hz AU tymp as WNL.

The Veteran underwent a VA examination in August 2011.  The Veteran told the VA examiner that his MOS in the service was first in the motor pool.  He drove tractor-trailers every day for two years without hearing protection.  He was also exposed to noise working as the director of athletics.  He stated that he was in charge of sports and entertainment for the troops.  He was in that position for six years.  He also stated that he was exposed to aircraft noise when he would provide physical fitness training to the pilots.  He denied civilian, occupational, or recreational noise exposure.  

Upon audiological evaluation, the VA examiner found mild to severe SNHL.  The right ear thresholds were 20, 35, 45, 45, and 65 decibels for 500, 1000, 2000, 3000, and 4,000 Hertz, respectively.  For the left ear, puretone thresholds were 15, 30, 40, 60, and 70 decibels for the same respective frequencies.  These findings meet the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385.   

The VA examiner reviewed the audiogram from 1961 which found hearing to be WNL bilaterally from 250 Hz through 8000 Hz.  An audiogram from April 1962 also found hearing to be WNL bilateral from 250 Hz though 8000 Hz.  The VA examiner opined that because there were no significant threshold shifts between the two tests, and since there was no hearing loss upon discharge from active duty, the hearing loss and tinnitus were less likely than not related to acoustic trauma sustained in the military.

The SSA found the Veteran to be disabled as of December 1995 due to cerebellar ataxia and conversion reaction.  The SSA records do not relate to the Veteran's hearing and/or are duplicate records in the VA claims file and will not be discussed for brevity purposes.

The Board finds that the preponderance of the evidence establishes that the bilateral hearing loss first manifested many years after service and is not related to disease or injury in service including acoustic trauma in service.  The Board also finds that the preponderance of the evidence establishes that the tinnitus is not related to disease or injury in service including acoustic trauma in service and is due to the hearing loss.    

The in-service audiograms do not show hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims: 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 ....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes. 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) and tinnitus were not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A.  §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.

Medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (medical evidence is required to demonstrate continuity of symptomatology and any present disability unless such a relationship is one to which a lay person's observation is competent).  

Lay testimony is competent only so long as it is within one's personal knowledge or personal observations or the lay evidence relates to a medical condition under case law that has been found to be capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms, bilateral hearing loss disability is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition a lay person is competent to offer an opinion on.

The determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

The evidence of record reflects that the Veteran had normal hearing in January 1993.  The VA opinion in August 2011, which is the only medical etiology opinion of record, is supported by an adequate rationale, detailed and consistent with other evidence of record.  The VA examiner determined that the Veteran's bilateral hearing loss and tinnitus were not related to service.  The Veteran has not submitted medical evidence to suggest otherwise.  The Veteran, as a lay person, is not competent to render an medical opinion as to the etiology of the bilateral hearing loss.  

As the first documentation of a bilateral hearing loss disability was shown in March 2001, over 39 years after service, which is well beyond the one year period after discharge from service in 1962 for presumptive service connection for SNHL as a chronic disease, service connection under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not established.

In summary, the Board finds that the preponderance of the evidence establishes that the current bilateral hearing loss first manifested many years after service and is not due to any documented injury or other event or incident of his period of service.   

Accordingly, on this record, the claim of service connection for a bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding the claim for service connection for tinnitus, there is no evidence of tinnitus in the service treatment records.  Service treatment records do not document any complaints or diagnosis of tinnitus.  Upon separation examination, the Veteran responded "no" when asked if he had any ear trouble.  Post service medical records show that the Veteran first reported having tinnitus in 1996, over 30 years after service separation.  

The Veteran asserts that he has had tinnitus since service.  As noted above, the Veteran is competent to describe observable symptoms such as ringing in the ears.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

However, on this record, the Board finds that the Veteran's statements regarding the onset of tinnitus are not credible.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In the present case, the Board finds that the Veteran's current lay assertions as to the onset of tinnitus are not credible for the purpose of establishing a continuity of symptomatology beginning in service as they are inconsistent with the Veteran's earlier statements recorded at the time of his separation from service and post-service medical records.  

The record shows that upon separation examination in April 1962, the Veteran reported "no" when asked if he had any ear trouble.  A January 1993 audiometric examination report make no mention of tinnitus.  A post-service June 1993 neurological examination report notes that the Veteran had no symptoms of tinnitus.  In a September 1994 report, Dr. D.B., Department of Otorhinolaryngology of a University Medical Center, indicated that the Veteran did not note any tinnitus.  Upon a life insurance examination in April 1996, he reported having tinnitus.  A March 2001 examination report by an otolaryngologist makes no mention of tinnitus; the Veteran was examined for possible Meniere's disease.  A January 2004 neurological examination report makes no mention of tinnitus.  The Veteran reported having tinnitus in July 2008, upon a VA audiometric evaluation.   

The Board finds that the Veteran's statements that the tinnitus began in service and has continued since service are not credible because the statements are inconsistent with the Veteran's own statement and with the medical evidence of record.  

Further, the Veteran has presented no competent nexus opinion linking the current tinnitus to the noise exposure or other event in service.  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  As discussed above, the VA examiner who conducted the August 2011 examination opined that the tinnitus was not related to service but was due to the bilateral hearing loss.  

The Veteran's own lay assertions that the tinnitus is related to active service are afforded no probative weight in the absence of evidence that he has the requisite expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

In summary, the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus.  Accordingly, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, on this record, the Board finds that the claim of service connection for tinnitus must be denied.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

With regard to cerebellar ataxia with left extremity tremor, a November 1994 treatment record from University Pennsylvania Medical Center reported that the Veteran had an episode of gross imbalance in approximately 1963.  He was in the hospital for several weeks.  Lay statements from the Veteran's ex-wife and friend attest to the Veteran having difficulty walking in the winter of 1966.   A yearbook photograph was provided of the Veteran in a wheelchair during that time period. 

The Veteran stated in a January 1995 SSA daily activities questionnaire that he had to stop working as a coach because he was off balance when he walked.  He had difficulty driving (tired and dizzy).  A December 1995 SSA disability determination found the Veteran primarily disabled because of cerebellar ataxia with a secondary diagnosis of conversion reaction.

An April 1996 physical for a life insurance policy reflects that the Veteran complained of unsteadiness that began in November 1992 after waking up with severe vertigo.  The Veteran was diagnosed with cerebellar ataxia secondary to ischemia.  Private treatment records from Dr. A. P. dated from February 2001 to September 2006 reflect that he was treated for cerebellar ataxia.  A March 2001 private treatment record noted that the Veteran had ataxia and imbalance secondary to a cerebellar disorder.  A December 2004 private treatment record mentioned that the Veteran had balance problems and tremor of the left arm.  He stated that it was "not obvious to [him]" that cerebellar ataxia was the underlying cause.  A May 2006 VA treatment record reflects complaints of balance problems.  The Veteran started to have balance difficulty and vertigo since 1989.  It also noted that the Veteran had a concussion from a motor vehicle accident.  A September 2006 VA treatment record reflects that the Veteran was diagnosed with cerebellar ataxia with balance problems and tremor from left arm as a result of a brain trauma (was shot in head-"grazed my head" at age 17.  He had a concussion from football injuries.  He also stated that he had problems with radiation exposure while in the military when he did research on nuclear material. 

It is unclear from the record whether the Veteran has a current diagnosis of cerebellar ataxia with left extremity tremor.  And if so, whether the disorder preexisted service and/or was incurred or aggravated by military service.  A VA examination is necessary to determine the diagnosis and etiology of the claimed disorder.  

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records referable to treatment for the claimed cerebellar ataxia with left extremity tremor.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the cerebellar ataxia with left extremity tremor.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify whether the Veteran has a diagnosis of cerebellar ataxia with left extremity tremor.  

If cerebellar ataxia with left extremity tremor is diagnosed, the examiner should also address the following questions:

A)  Is it at least as likely as not (50 percent or greater) that a diagnosed cerebellar ataxia is related to any incident of military service?  The examiner should be informed that radiation exposure has not been verified.  

B)  Did the disability exist prior to the Veteran's period of service (i.e., concussions from football and gunshot wound to the head)?  If so, state (if possible) the approximate date of onset such disorder.

C) If the examiner finds that cerebellar ataxia preexisted the Veteran's period of service; did it increase in disability during service?  In answering this question, the examiner is asked to specify whether was there a permanent worsening of the underlying pathology of such disorder, as opposed to a temporary flare-up of symptoms.  If the examiner finds that there was a permanent worsening of the underlying pathology, was such a worsening due to the natural progress of the disability?

A complete rationale must be provided for all opinions rendered.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefits sought remain denied, the Veteran and his agent should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


